Exhibit 10.1
 
[pharma_bioserv.jpg]
 
CONSULTING AGREEMENT AMENDMENT
 
CONSULTING AGREEMENT AMENDMENT (this "Amendment"), effective as of January 1,
2015, by and among Pharma-Bio Serv, Inc., a Delaware corporation (the
“Company”), Strategic Consultants International, LLC, a Puerto Rico registered
Limited Liability Corporation (the “Consultant”), and Elizabeth Plaza, residing
in Dorado, Puerto Rico (“Plaza”).
 
W I T N E S S E T H:
 
WHEREAS, the Company, Consultant and Plaza have entered into that certain
Consulting Agreement, effective as of January 1, 2014, as such Consulting
Agreement has been and may be amended, restated or otherwise modified from time
to time (the "Consulting Agreement").  Capitalized terms used but not defined
herein shall have the meaning ascribed to such terms in the Consulting
Agreement; and
 
WHEREAS, the Company, Consultant and Plaza desire to modify the Consulting
Agreement.
 
NOW THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, the parties hereto agree as follows:
 
1.  
Section 2 of the Consulting Agreement is amended and restated in its entirety as
follows:



Term.  This Agreement will have a term commencing on January 1, 2014 through
December 31, 2015 (the “Term”).


2.  
Except as expressly amended by the terms of this Amendment and all prior
amendments to the Consulting Agreement, the terms of the Consulting Agreement
shall remain in effect and are unchanged by this Amendment.

 
IN WITNESS WHEREOF, the parties have executed this Amendment in Dorado, Puerto
Rico, this 1st  day of January, 2015.
 
PHARMA-BIO SERV, INC.
   
STRATEGIC CONSULTANTS INTERNATIONAL LLC:
           
/s/ Pedro J. Lasanta
   
/s/ Elizabeth Plaza
 
Name: Pedro J. Lasanta
   
Name: Elizabeth Plaza
 
Title:  Chief Financial Officer and Vice President – Finance and Administration
and Secretary
   
Title:  Elizabeth Plaza
                            /s/ Elizabeth Plaza        
Elizabeth Plaza, individually
 

 
 